DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to the claims, filed 9/2/2022, are accepted and appreciated by the examiner.
Response to Arguments
Applicant’s arguments filed 9/2/2022 have been fully considered and they are persuasive.  Examiner notes that the amended claims are viewed to recite a practical application of displaying true peaks.  Examiner notes that the peaks that are displayed are viewed to be novel, and thus the invention uses the data in a novel and useful way and therefore the 35 U.S.C. 101 Rejection is withdrawn.
Allowable Subject Matter
Claims 1, 3, 5-7 are allowed.
The following is an examiner’s statement of reasons for allowance: 	The closest prior art of record Pharmacopoeia teaches	A method for analyzing data of a chromatogram or a spectrum, the method comprising:	data-acquiring step of acquiring, by a chromatograph, a mass spectrometer or an optical spectrometer, data of a sample to be analyzed (See Page 42 Section 2. Physical Methods Chromatography);
	a data shaping step of creating a chromatogram or spectrum based on the data (See Figure on Page 44);	a tentative-peak detecting step of detecting multiple tentative peaks in the chromatogram or the spectrum on a basis of a predetermined criterion (See Page 43 The peak area percentage method is a method to calculate the proportion of the components from the ratio of the peak area of each component to the sum of the peak areas of every peak recorded in the chromatogram. In the internal standard method, choose a stable compound as an internal standard which shows a retention time close to that of the compound to be assayed, and whose peaks well separated from all other peaks in the chromatogram).	an actual-measurement-value determining step of measuring, as actual measurement values, a peak width of each of the multiple tentative peaks in the chromatogram of the spectrum (See Page 43 Step 5.2 peak area measuring method: (i) Width at half-height method: Multiply the peak width at the half-height by the peak height.	With regards to Claim 1, the prior art or any combination of prior art searched fails to teach the limitation of	a smooth curve creating step of plotting a smooth curve by using a least square method or a smoothing spline method to a data set of horizontal axis values which correspond to a retention time, m/z, a wavelength, a wavenumber or a sampling number of data sampled at a regular interval and the actual measurement values as vertical axis values of each of the horizontal axis values;	a reference-value determining step of determining reference values to correspond to the vertical axis values on the smooth curve, where each of the reference values is a value of excluding a false peak; and	a true-peak detecting step of determining, among the multiple tentative peaks, a tentative peak whose actual measurement value is within a predetermined range fom a corresponding reference value as a true peak; and	a displaying step of displaying, by a display, the true peak.	Claim 6 is allowed for similar reasons to claim 1.	With regards to Claim 7 the prior art fails to teach or make obvious	e) a smoothed curve creating step of plotting a smooth curve by using a least square method or a smoothing spline method to a data set of horizontal axis values which correspond to a retention time, m/z, a wavelength, a wavenumber or a sampling number of data sampled at a regular interval and the actual measurement values as vertical axis values of each of the horizontal axis values;	f) a reference-value determining step of determining reference values to
correspond to the vertical axis values on the smoothed smooth curve, where each of the reference values is a value for excluding a false peak from true peak; and	g) a determining step of determining whether a farthest actual measurement value,
which is one of the actual measurement values farthest from a certain reference
value among the reference values with respect to a corresponding certain tentative peak, is within a predetermined range from the certain reference value or out of the
predetermined range, and
	g1) if the farthest actual measurement value is within the predetermined range,
determining the multiple tentative peaks as true peaks or	g2) if the farthest actual measurement value is out of the predetermined range,
excluding the farthest actual measurement value from the actual measurement values and repeating the steps e) to g2) and 	h) a displaying step of displaying by a display , the true peaks.	Thus, this limitation, in combination with the other elements of the claims, are neither anticipated by nor obvious in view of the prior art of record and to one of ordinary skill in the art.	Claims 3, 5 are allowed due to their dependency of Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	Wright (US 2010/0100336 A1) teaches a method of automatically identifying and characterizing chromatographic peaks of a chromatogram generated by a chromatographic instrument and reporting information relating to the chromatographic peaks to a user, comprising the steps of: (a) receiving the chromatogram generated by the chromatographic instrument; (b) automatically subtracting a baseline from the chromatogram so as to generate a baseline-corrected chromatogram;	Pfaff (US 2011/0054804 A1) teaches (a) measuring spectroscopic data from an effluent eluted from a chromatography device as a function of elution time, the effluent containing eluted compounds;  (b) identifying at least some peaks in intensity as a function of time in at least some of the measured spectroscopic data to form a first set of identified peaks; (c) discarding from the first set of identified peaks those peaks that are not due to an eluted compound thereby forming a second set of peaks from those retained; (d) transforming each peak in the second set of peaks into a first model peak centred on the elution time of each peak in the second set of peaks; (e) adding together some or all the model peaks created in step (d) to create a new chromatogram;  (f) identifying at least some peaks in intensity in the new chromatogram; (g) grouping together all identified peaks in intensity in the second set of peaks having elution times within a given time period of identified peaks in intensity in the new chromatogram and assigning them to a single eluted compound thereby forming a processed data set.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHIHISA ISHIZUKA whose telephone number is (571)270-7050. The examiner can normally be reached M-F 11:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YOSHIHISA . ISHIZUKA
Examiner
Art Unit 2863



/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863